In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
             ___________________________
                  No. 02-20-00049-CV
             ___________________________

OSMO HAUTANEN AND ISCHGL HOLDINGS, LLC, Appellants

                             V.

               JOHN R. PICINIC, Appellee



           On Appeal from the 48th District Court
                  Tarrant County, Texas
              Trial Court No. 048-290140-17


            Before Kerr, Birdwell, and Bassel, JJ.
           Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Osmo Hautanen and ISCHGL Holdings, LLC (collectively, “Hautanen”) sued

John Picinic for breach of contract, breach of fiduciary duty, and negligence.

Following a bench trial, the court entered a take-nothing judgment but also entered

findings of fact and conclusions of law in which it concluded that Hautanen, appellee

John Picinic, and a third person, James Mannering, had formed a joint venture. In his

sole issue on appeal, Hautanen contends that the court erred by failing to assign a

proportionate share of the joint venture’s losses to Picinic. We affirm.

                                     Background

      The Project

      Hautanen and Picinic decided to try their hands at “flipping” a house. The

parties had somewhat different views of Picinic’s and Mannering’s roles, but they all

agreed that Hautanen’s role was to finance the project. They also agreed that the

original deal was for Hautanen and Picinic to split the profits equally. When

Mannering was later brought into the deal, they modified the arrangement so that

Hautanen would still receive 50% of the profits and Picinic and Mannering would

split the remaining 50%. Hautanen testified that he bore the financial risk, and Picinic

testified that he had no obligation to cover any losses on the project.

      Hautanen bought a house in the Crestwood area of Fort Worth for $390,000,

which the parties hoped to renovate and then resell for over $600,000. The project

was plagued with problems that significantly increased the renovation costs. Although

                                            2
the original renovation budget was roughly $70,000, Hautanen ultimately spent

$142,000 for renovations and an additional $10,000 for repairs.

      After several delays, including one caused by an electrical fire, the house was

put on the market for $650,000. For six months, no one put in an offer. The parties

then reduced the purchase price, but after another year they had still not received any

offers. They finally leased the house for $3,400 per month under a one-year lease. The

property still had numerous defects, though, and the tenants left after only 90 days.

The house ultimately sold in 2018 for $450,000.

      Hautanen’s Claims

      Hautanen sued Picinic, Mannering, and two general contractors who had

worked on the project. He asserted claims for breach of contract, breach of fiduciary

duty, negligence, gross negligence, and negligent misrepresentation, seeking actual and

exemplary damages. By the time of trial, only Picinic remained as a defendant.

      The Court’s Findings of Fact and Conclusions of Law

      The trial court conducted a two-day bench trial, at the end of which it asked

the parties each to submit a short letter brief addressing “whether or not a joint[-

]venture agreement necessarily implies an obligation or agreement to share losses.”

Both parties responded that an agreement to share losses is one factor to consider

when determining whether a joint venture has been formed but that it is not

determinative.



                                          3
      The trial court then entered a take-nothing judgment in Picinic’s favor on all of

Hautanen’s claims. The court filed findings of fact and conclusions of law in which it

concluded that the parties entered into a joint-venture agreement 1 and that Picinic did

not breach that agreement, breach any fiduciary duty owed to Hautanen, or make any

negligent misrepresentation. The court further concluded that Hautanen’s losses, if

any, were not the result of negligence or gross negligence by Picinic. The court made a

fact finding that “[t]here was no agreement, expressed or implied, to share any losses

arising from the [joint-venture agreement].”

      Hautanen requested that the trial court enter an additional finding of fact:

“Losses were suffered in connection with the IVA [sic] as follows: A loss of

$94,321 ($390,000 purchase price plus $153,321 renovation costs for a total of

$554,321, less $450,000 sales price).”2 The court denied that request.

                   Hautanen’s Loss-Sharing Theory on Appeal

      Hautanen contends in a single issue that the trial court erred as a matter of law

by failing to assign a proportionate share of the joint venture’s losses among the joint

venturers. He characterizes his complaint as seeking review of “the trial court’s


      1
        Hautanen criticizes Picinic for characterizing the agreement as “oral” or
“verbal” because the court’s finding does not specify that the agreement was not in
writing. But the record does not contain any written agreement between the parties,
and Hautanen admitted at trial that there was no written agreement.
      2
       Hautanen’s requested finding contains a mathematical error: $390,000 +
$153,321 - $450,000 = $93,321 not $94,321.


                                           4
conclusion of law that an absence of an express or implied agreement to share losses

means the parties do not share the losses of the joint venture.” The court did not,

however, make any such legal conclusion. Hautanen’s real contention is that, because

the court found that the parties did not expressly or impliedly agree to share losses, it

should have concluded that, by statute, Texas law provides for loss sharing as a

default mechanism and thus should have rendered judgment allocating a portion of

the joint venture’s losses to Picinic.

       Hautanen’s loss-sharing theory of recovery 3 is based on chapter 152 of the

Business Organizations Code. That chapter provides that “an association of two or

more persons to carry on a business for profit as owners creates a partnership,

regardless of whether: (1) the persons intend to create a partnership; or (2) the

association is called a ‘partnership,’ ‘joint venture,’ or other name.” Tex. Bus. Orgs.

Code Ann. § 152.051(b). With certain inapplicable exceptions, “a partnership

agreement governs the relations of the partners and between the partners and the

partnership.” Id. § 152.002(a). But the Code governs those relationships “[t]o the

extent that the partnership agreement does not otherwise provide.” Id.

       No party contests the trial court’s conclusion that Hautanen, Picinic, and

Mannering formed a joint venture or its finding that there was no express or implied

       Picinic characterizes this theory as one either for winding up of the joint
       3

venture or for an accounting. We need not address this distinction because as we
explain below, regardless of how it is characterized the theory is not properly before
us.


                                           5
agreement to share losses. Hautanen urges that the absence of such an agreement

leaves a gap that is filled by Texas law, see id., pointing specifically to Section 152.202:

       (b) Each partner is charged with an amount equal to:

            (1) . . .

            (2) the partner’s share of the partnership’s losses.

       (c) Each partner . . . is chargeable with a share of the partnership’s capital or
           operating losses in proportion to the partner’s share of the profits.

Id. § 152.202(b), (c).

       Hautanen argues that because the trial court found that the parties had not

agreed to share any joint-venture losses, the court was required to conclude that each

joint venturer had to share losses in the same proportion as his share of the

(theoretical) profits. See id. He further argues that he would have been entitled to

rendition of judgment from this court if the trial court had also established the

amount of the joint venture’s losses by entering his additional requested finding of

fact. Consequently, he asks that we remand for the trial court to determine the

amount of losses suffered by the joint venture and to enter judgment against Picinic

for his share of those losses.

                          Waiver of the Loss-Sharing Theory

       “An appellant is limited to the theories upon which the case is tried, and may

not appeal the case on new or different theories.” Pratt v. City of Denton, 670 S.W.2d

786, 789 (Tex. App.—Fort Worth 1984, no writ); accord First United Pentecostal Church of



                                              6
Beaumont v. Parker, 514 S.W.3d 214, 224 (Tex. 2017); Mitchell v. Bank of Am., N.A.,

156 S.W.3d 622, 629–30 (Tex. App.—Dallas 2004, pet. denied); Cecil v. Frost,

14 S.W.3d 414, 417 (Tex. App.—Houston [14th Dist.] 2000, no pet.).

       Hautanen alleged three specific causes of action against Picinic: breach of

contract, breach of fiduciary duty, and negligence (including gross negligence and

negligent misrepresentation). The trial court concluded that Hautanen did not prove

any of these causes of action, and Hautanen does not challenge those conclusions on

appeal. Instead, he asserts that he is entitled to recover on the independent theory

that, unless the parties have expressly agreed on a different split, joint venturers must

share losses.

       Picinic responds that Hautanen waived this loss-sharing theory of recovery

because he neither alleged it in his petition nor otherwise raised it in the trial court.

Indeed, the record does not reveal that Hautanen ever contended that Picinic should

be held responsible for a share of the joint venture’s losses merely by virtue of being a

joint venturer. On the contrary, Hautanen repeatedly requested that the court award

damages based on Picinic’s alleged fault. For example, in his opening statement

Hautanen asserted, “As a result of [Picinic’s] conduct, Mr. Hautanen has sustained

actual damages in excess of $200,000 plus attorney fees.” In his closing statement,

Hautanen identified his damages as the total amount he had spent, including the

purchase price and costs of renovation and additional repairs, less the $450,000 he

recouped when the property was sold. And in his proposed findings of fact and

                                           7
conclusions of law, Hautanen did not correlate his requested recovery with any

concept of proportionate loss sharing but instead identified it as “the difference

between the purchase price plus renovation and miscellaneous costs, and the final

sales price of the subject property.”

       Nevertheless, Hautanen now argues that he preserved his loss-sharing theory of

recovery because Picinic was put on notice of it through both Hautanen’s petition and

his proposed findings of fact and conclusions of law. He also argues that the theory

was tried by consent and that the trial court acknowledged the theory by requesting

briefing on the issue of sharing losses. We address these four arguments in turn.

       1. Fair-Notice Pleading

       Hautanen argues that his current loss-sharing theory is properly before us

because his petition gave “fair notice” of a claim for proportionate allocation of

losses. Under Texas’s fair-notice pleading standard, “[a] petition is sufficient if it gives

fair and adequate notice of the facts upon which the pleader bases his claim. The

purpose of this rule is to give the opposing party information sufficient to enable him

to prepare a defense.” Roark v. Allen, 633 S.W.2d 804, 810 (Tex. 1982). In the absence

of special exceptions, courts liberally construe pleadings in the pleader’s favor. Bos v.

Smith, 556 S.W.3d 293, 306 (Tex. 2018). “Even so, a liberal construction does not

require a court to read into a petition what is plainly not there.” Id. (cleaned up).

       Hautanen alleged in his petition that he and the defendants had entered a joint-

venture agreement, but he did not allege any right to relief based on any implied loss-

                                             8
sharing term of that agreement. He sought relief based only on various theories of

fault attributed to the defendants, including breach of the agreement, breach of

fiduciary duty, and negligence. In addition, Hautanen alleged that he was entitled to

recover “actual (direct/general and consequential/special) and/or compensatory

damages caused by the wrongful acts, and/or inactions, of Defendants,” as well as

exemplary damages for the defendants’ alleged wrongful conduct. This requested

relief is echoed in the petition’s concluding prayer, which asked that the defendants

“be found liable for all actual, consequential, incidental and exemplary damages.”

       A liberal reading of Hautanen’s petition, including his factual allegations, causes

of action, and requested relief, reveals that the loss-sharing claim he now urges “is

plainly not there,” in the words of Bos. Id. Still, Hautanen contends that his petition

gave fair notice of a loss-sharing theory of recovery because it requested “such other

and further relief to which Plaintiffs may be justly entitled.” Hautanen reads too much

into this ubiquitous wrap-up of a prayer for relief.

       “Generally, a prayer for general relief will authorize judgment for any relief a

trial court has jurisdiction to grant so long as the judgment is supported by the

allegations and proof and is consistent with the theory of recovery stated in the pleadings.” Pringle

v. Nowlin, 629 S.W.2d 154, 157 (Tex. App.—Fort Worth 1982, writ ref’d n.r.e.)

(emphasis added). As we have previously explained:

       But the prayer for general relief does not authorize the court to grant a
       form of relief which, though consistent with the facts pleaded, would
       take the defendant by surprise, as for a cause of action not pleaded, etc.

                                                 9
       In this respect the prayer of the petition should not be read as enlarging
       the cause of action pleaded so as to embrace one which is not pleaded
       and/or because of which there is no relief sought; nor when by a
       construction of the prayer it does not reasonably appear that there was
       intent to claim such relief.

Am. Quarter Horse Ass’n v. Rose, 525 S.W.2d 227, 231 (Tex. App.—Fort Worth 1975,

no writ).

       Hautanen’s prayer for general relief might have provided grounds to recover

various types of relief appropriate to the causes of action he actually alleged. See

Pringle, 629 S.W.2d at 157. But it cannot supply a cause of action that has not been

alleged. See Rose, 525 S.W.2d at 231. Hautanen did not plead a claim for proportionate

loss-sharing and did not seek relief based on such a claim, and it does not reasonably

appear from his prayer for actual, consequential, incidental, and exemplary damages

that he asked for such relief. See id. As a consequence, his prayer for general relief

does not suffice to give fair notice of a claim for loss sharing or to authorize recovery

on such a claim.

       2. Proposed Finding on Sharing Losses

       Hautanen also argues that he raised his loss-sharing theory in the trial court

because he proposed a fact finding that “[t]he parties also agreed to split the losses of

the Joint Venture.” But Hautanen did not propose this finding as a basis for relief.

Rather, he proposed it in the context of establishing the joint venture’s existence,

something necessary to support his claims for breach of the agreement and breach of

fiduciary duties owed among joint venturers.

                                           10
       In addition, Hautanen’s proposed finding is not that the joint venturers agreed

to share losses based on their share of profits, but that they agreed that each would

bear specific costs:

       The parties agreed to deductions to come from Mannering’s and
       Picinic’s companies; Mannering and Picinic forfeited their commissions;
       Mannering and Picinic agreed to bear the loss of extra costs to the Joint
       Venture after the Silva Defendants walked off the job; Mannering and
       Picinic also agreed to bear the loss, i.e., forfeit all profit they would have
       been due and paid out of pocket any amount that had to be paid twice;
       and Mannering and Picinic agreed to share in the losses when they
       agreed to “pa[y] for things [for the Joint Venture] out of their own
       pockets [as opposed to paying for things out of the Joint Venture
       budget].”

(Second and third sets of brackets in original.)

       Hautanen’s proposed finding cuts against his current position that Picinic must

share the joint venture’s losses according to his share of any profits. In fact, it directly

supports Picinic’s contrary interpretation of the trial court’s finding on the absence of

an agreement to share losses. Picinic contends that the finding does not necessarily

mean that the agreement was silent on the matter of losses; rather, it can be construed

to mean that the parties agreed to handle losses by some means other than

“sharing”—for example, by agreeing that each party would absorb its own losses.

       In any event, nothing in Hautanen’s proposed findings of fact and conclusions

of law would have alerted either Picinic or the trial court to the idea that Picinic must

share the joint venture’s losses independent of any wrongdoing such as breach of

contract or breach of fiduciary duty.



                                            11
       3. Trial by Consent

       Hautanen next argues that his loss-sharing theory was tried by consent because

both parties presented evidence of expenses and losses associated with the joint

venture. “[B]ut an issue is not tried by consent merely because evidence regarding it is

admitted.” Bos, 556 S.W.3d at 306–307. If evidence of an unpleaded matter is relevant

to a pleaded issue, the doctrine of trial by consent does not apply. Id. at 307; see City of

The Colony v. N. Texas Mun. Water Dist., 272 S.W.3d 699, 744 (Tex. App.—Fort Worth

2008, pet. dism’d).

       The evidence of expenses and losses on which Hautanen relies was relevant to

his pleaded claims for breach of contract, breach of fiduciary duty, and negligence.

Consequently, the mere admission of that evidence does not support a conclusion

that Hautanen’s loss-sharing theory was tried by consent. See Bos, 556 S.W.3d at 306–

307.

       4. The Trial Court’s Request for Briefing

       In a variation on the trial-by-consent theme, Hautanen argues that his loss-

sharing theory of recovery was raised below because the trial court requested briefing

on the subject and Picinic did not object that loss-sharing had not been pleaded. But

the record shows that, at the time, Hautanen himself did not construe the court’s

request as addressing a theory of recovery he had not pleaded.

       The specific issue on which the trial court requested briefing was “whether or

not a joint[-]venture agreement necessarily implies an obligation or agreement to share

                                            12
losses.” As evidenced by their responses, both parties understood the court’s inquiry

to relate to the pleaded issue of joint-venture formation, not to any unpleaded theory

of recovery based on loss sharing. Picinic’s response laid out five statutory factors to

consider in determining whether a joint venture exists, one of which is an agreement

to share losses. He informed the court that none of these factors is determinative for

joint-venture creation.

      Hautanen responded similarly, giving “a summary of Texas law regarding the

creation of partnerships and joint ventures.” Like Picinic, he noted that “no one of

the ‘five factors’ listed, including the agreement of the parties to share losses, is

essential to create a partnership/joint venture.”

      Hautanen now contends that the trial court’s question teed up his Section

152.202 theory. See Tex. Bus. Orgs. Code Ann. § 152.202(b), (c). Yet in responding to

the trial court’s inquiry, Hautanen did not mention it. Thus contrary to the position he

now takes, Hautanen’s response shows that he did not assert a loss-sharing theory of

recovery in the court below, even when arguably given a clear opportunity to do so.

      We conclude from a review of Hautanen’s pleadings, the evidence, and the

arguments presented to the trial court that Hautanen never raised or brought to the

court’s attention the theory that Picinic should be ordered to pay a share of the joint

venture’s losses simply as a consequence of being a joint venturer. That theory cannot

be raised for the first time on appeal; it is waived. See Parker, 514 S.W.3d at 224; Pratt,

670 S.W.2d at 789. Hautanen’s sole issue is overruled.

                                            13
                      The Requested Additional Fact Finding

      Hautanen also argues that the trial court erred by refusing to enter the

following requested additional finding:4 “Losses were suffered in connection with the

IVA [sic] as follows: A loss of $9[3],321 ($390,000 purchase price plus

$153,321 renovation costs for a total of $554,321, less $450,000 sales price).”

Hautanen did not advise the court that he believed this finding was necessary to

support a claim for loss-sharing or even that it was related to such a claim.

      A trial court need not make additional findings that are “unnecessary or

contrary to its judgment; a trial court is only required to make additional findings and

conclusions that are appropriate.” Nicholas v. Envtl. Sys. (Int’l) Ltd., 499 S.W.3d 888,

894 (Tex. App.—Houston [14th Dist.] 2016, pet. denied) (quoting Vickery v. Comm’n

for Lawyer Discipline, 5 S.W.3d 241, 254 (Tex. App.—Houston [14th Dist.] 1999, pet.

denied); see Kirby v. Chapman, 917 S.W.2d 902, 909 (Tex. App.—Fort Worth 1996, no

writ). A finding concerning the joint venture’s losses was neither necessary nor

appropriate because Hautanen did not seek recovery based on a loss-sharing theory

and did not prevail on any of the theories he did pursue.




      4
        Hautanen discussed the court’s failure to enter this additional finding in his
opening brief but did not identify it as a seemingly distinct issue until his reply brief.
Although new appellate issues cannot be raised in a reply brief, we consider
Hautanen’s argument as being sufficiently related to his opening brief to warrant
discussion.


                                           14
      In addition, a trial court is not required to make additional findings that the

record does not support. Buckeye Ret. Co., LLC v. Bank of Am., N.A., 239 S.W.3d 394,

402 (Tex. App.—Dallas 2007, no pet.). Here, the record does not support Hautanen’s

requested additional finding because it is incomplete and thus inaccurate. His

calculation of the joint venture’s losses accounts for sums he paid to purchase and

renovate the house, as well as the amount he received when the house sold. But it

does not account for anything he received in rent or in payment of the fire-related

insurance claim, nor does it account for sums paid by Picinic and Manning—the other

joint venturers—for renovations and repairs.

      The trial court did not err by refusing to enter Hautanen’s additional requested

finding. Hautanen’s complaint about this refusal is unfounded.

                                    Conclusion

      “It is an established rule of Texas Procedure that, absent fundamental error, an

appellate court has no discretion to reverse an otherwise error-free judgment based on

a new argument raised for the first time on appeal.” Coleman v. Klockner & Co. AG,

180 S.W.3d 577, 587 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (citing Larsen v.

FDIC/Manager Fund, 835 S.W.2d 66, 74 (Tex. 1992)).

      Hautanen does not challenge the trial court’s legal conclusions that he did not

prevail on any of his pleaded claims, nor does he challenge the fact findings

underlying those conclusions. We thus have no basis upon which to disturb the

court’s take-nothing judgment on those claims. Further, we will not reverse this

                                         15
otherwise error-free judgment based on Hautanen’s newly asserted loss-sharing

theory. See id.

       The judgment of the trial court is affirmed.




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Delivered: April 1, 2021




                                           16